SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2012 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CONSOLIDATED FORM Management and Related Persons’ Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 Between 02/01/2012 e 02/29/2012, did not occur operations with securities and derivatives as presented below, in compliance with Article 11 - CVM Instruction # 358/2002, regarding the BOARD OF DIRECTORS , as presented below. Spouses of managers, partners or any dependent included in their annual income tax return, do not own securities issued by the Company or by companies directly or indirectly controlled by the Company. Company Name: TAM S.A. Group and Related Persons (x) Board of Directors ( ) Management ( ) Fiscal Board ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 43,042,374 77.11% 27.55% Shares Preferred 22,790,744 22.70% 14.59% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 43,042,374 77.11% 27.55% Shares Preferred 22,790,744 22.70% 14.59% Company Name: Multiplus S.A. Group and Related Persons (x) Board of Directors ( ) Management ( ) Fiscal Board ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 01 0.01% 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 01 0.01% 0.01% CONSOLIDATED FORM Management and Related Persons’ Negotiation of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 Between 02/01/2012 e 02/29/2012, did not occur operations with securities and derivatives as presented below, in compliance with Article 11 - CVM Instruction # 358/2002, regarding the MANAGEMENT , as presented below. Spouses of managers, partners or any dependent included in their annual income tax return, do not own securities issued by the Company or by companies directly or indirectly controlled by the Company. Company Name: TAM S.A. Group and Related Persons ( ) Board of Directors (X) Management* ( ) Fiscal Board ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 552 Less than 0.01% Less than 0.01% Shares Preferred 15,193 0.02% 0.01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 552 Less than 0.01% Less than 0.01% Shares Preferred 15,193 0.02% 0.01% * Marco Antonio Bologna is part of the Management and Board of Directors Company Name: Multiplus S.A. Group and Related Persons ( ) Board of Directors (x) Management ( ) Fiscal Board ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 1,400 Less than 0,01% Less than 0,01% Transactions in the referred month – specify each buy or sell operation closed in the month (day, quantity, price and volume) Securities / Derivatives Securities Characteristics Intermediary Operations Day Quantity Price (R$) Volume (R$) Did not occur operations in the period. Final Balance Securities / Derivatives Securities Characteristics Quantity % of participation Same Class and Type Total Shares Common 1,400 Less than 0,01% Less than 0,01% CONSOLIDATED FORM Management and Related Persons’ Negotiation of Securities Issued by the Company
